DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the register" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-34 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandervalk (US 2013/0339803).


a central processing unit (¶0021); 
a root complex configured communicates with an external device under control of the central processing unit (¶0020); and 
an interrupt aggregation and debug unit configured to receive an interrupt from the root complex (¶0020); 
wherein the interrupt aggregation and debug unit comprises a sequencer configured to perform a set of commands (¶0027); 
wherein the interrupt aggregation and debug unit is configured to performs debugging on the root complex or the external device in response to an interrupt received from the root complex (¶0029).

As to claim 29, Vandervalk discloses the application processor of claim 28, wherein the sequencer performs the set of commands according to a predetermined order (¶0027).

As to claim 30, Vandervalk discloses the application processor of claim 28, wherein the interrupt aggregation and debug unit further comprises a state machine (¶0027).

As to claim 31, Vandervalk discloses the application processor of claim 28, wherein the set of commands that the interrupt aggregation and debug unit executes may be revised, added, or deleted (¶0027).

As to claim 32, Vandervalk discloses the application processor of claim 28, wherein the root complex or the external device comprises a register which is configured to store information about a type of interrupt or information about an operation state (¶0034).

As to claim 33, Vandervalk discloses the application processor of claim 28, wherein the debugging comprises checking the register (¶0036).

As to claim 34, Vandervalk discloses the application processor of claim 28, wherein the interrupt aggregation and debug unit is configured to read a status register that stores state information of the root complex or the external device (¶0036).

As to claim 35, Vandervalk discloses the application processor of claim 28, wherein the interrupt aggregation and debug unit is configured to check a malfunction register of the root complex or the external device (¶0020).

As to claim 38, Vandervalk discloses the application processor of claim 28, wherein the interrupt aggregation and debug unit communicates with the root complex through a bus (¶0020).

As to claim 39, Vandervalk discloses the application processor of claim 28, wherein the interrupt aggregation and debug unit communicates with the external device through the root complex and a bus (¶0020).

As to claim 40, Vandervalk discloses the application processor of claim 28, wherein the interrupt aggregation and debug unit is configured to receive the interrupt through a first channel and perform debugging through second channel (¶0029).

Allowable Subject Matter
Claims 36, 37, 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art fails to disclose interrupt aggregation and debug unit performs recovering depending on a result of the debugging.
Claims 43-56 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant discloses: a central processing unit; a root complex configured communicates with an external device under control of the central processing unit; and an interrupt aggregation and debug unit configured to receive an interrupt from the root complex; wherein the root complex and the external device include at least one phase locked loop; wherein the interrupt aggregation and debug unit is configured to recover a malfunction of the at least one phase locked loop within the root complex.
Prior art fails to disclose wherein the root complex and the external device include at least one phase locked loop. This limitation in combination with the claim as a whole is patentbaly distinct over the prior art of record. 
Prior art Finan (US 2015/0149843) discloses an integrated circuit with a high-speed debug access port includes interface circuitry and a dedicated debug port in the interface circuitry. The interface circuitry includes a function circuit block that is used to receive a data packet from external circuitry coupled to the integrated circuit. The dedicated debug port is coupled to the function circuit block and is used to transmit the received data packet to debug circuitry on the integrated circuit (Abstract). Although Finan does disclose phased locked loops for clock generation and timing, Finan fails to disclose wherein the root complex and the external device include at least one phase locked loop.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Feehrer (US 2015/0356038) discloses an interface unit and one or more communication units. Each communication unit may be configured to receive interrupts or messages from a corresponding endpoint device. A given communication unit may be further configured to synthesize a virtual address from the received message, translate the synthesized virtual address to a real address, and then translate the real address to a physical address. The interface unit may be configured to send an interrupt dependent upon the physical address (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHARLES EHNE/               Primary Examiner, Art Unit 2113